  Case 2:20-cv-02678-KAM-AYS Document 12 Filed 08/31/20 Page 1 of 1 PageID #: 30
                                                                                  225 Broadway, Suite 613
                                                                                  New York NY 1 0007

                                                                                  A   oqo-tst-etqz
                                                                                  E   212-964-9s16
                                                                                  x   psverd@sverdlawfi rm.com
                                                                                  @ www.sverdlawfirm.com
August 31, 2020

United States District Court Judge Kiyo A. Matsumoto
100 Federal Plaza P.O. Box 830
Central Islip, New York 11722



                      Re:    Deborah Laufer v. OCR Duffy LLC
                             Case No.: 20-cv-2678 (KAM)(AYS)
                             Letter Opposing Pre-Motion Conference


Greetings Judge Matsumoto,

This law firm represents the plaintiff, Deborah Laufer, in the above referenced matter. Ms. Laufer submits this
letter opposing the defendant’s request for a pre-motion conference seeking leave to move to dismiss the
complaint for lack of Article III Standing. The plaintiff has requested a pre-motion conference from
Magistrate Judge Shields to address her intention to interpose its First Amended Complaint in this case. That
letter request was made in accordance with Your Honor’s Individual Rule, IV.A, and pursuant to Judge Shields’
Individual Rules.

Brief Grounds for Opposing the Pre-Motion Conference

       Ms. Laufer submits that the pre-motion conference is premature as plaintiff is seeking to interpose her
First Amended Complaint. Should the defendant wish to move to dismiss the amended complaint, then a pre-
motion conference should be conducted with respect to that pleading.

It is respectfully requested that the pre-motion conference scheduled for September 10, 2020 be canceled.

Respectfully submitted,



Peter Sverd, Esq.



cc. Brian Shenker, Esq. by ECF Only
